DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, and 18 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Nguyen (U.S. PGPUB 2014/0080578) in further view of Panambur (U.S. PGPUB 2016/0093166)

Re claims 1, 11, and 19:  Wells discloses a portable electronic device (Fig. 1, object 225) for funding a gaming machine comprising: 
a housing (see Fig 1, object 225: a portable device housing);
a card reader contained by the housing, the card reader configured to read information from at least one of a credit card or a debit card (see paragraph [0044]: In other embodiments (See FIG. 3), a card 
reader or other input device may be attached to the wireless game player 125 and used to add credits to the gaming machine 100.”); 
a display contained by the housing (see Fig. 3, object 126);
a communication device configured to communicate with the gaming machine, said gaming machine having a display on which games of chance are played (see paragraph [0082]; Fig. 2, objects 34, 128 & Fig. 3, objects 124,210, 214, 250); 
an internet communication (see paragraph [0016]);
a processor operably connected to one or more of the following: 
the card reader, the display, the communication device, and the internet communication device (see Fig. 3 and paragraphs [0044, 0082]); and
executable instructions running on the processor which, when executed by the processor, cause the processor to:
detect a credit card or a debit card being read by the card reader (see paragraph [0044]);  and
responsive to a charge request prompted by a user, transmit a validation of funds request to the validation of funds entity (see paragraph [0044]: the player makes a request for more credits on the gaming device, wherein this request is transmitted to a remote funds entity).

Wells fails to disclose that responsive to receiving a validation of funds notice from the validation of funds entity using the internet communication device, transmit, using the communication device, a message to the gaming machine to credit the validated funds for play. However, Nguyen like Wells teaches a portable electronic device in communication with a gaming device, and additionally Nguyen teaches that a player can request funds at a portable electronic device, receive funds at said device, and transmit a message to a gaming device to credit the gaming machine with said funds (see paragraph [0094 & 0106]). Additionally, the claims state that transaction communications and transfers are made using the Internet. The Internet is understood to be a series of interconnected networks and computers, which Nguyen uses to perform the financial transactions as it states using servers and various connected devices (see paragraphs [0094, 0109]). Additionally, Wells further fails to disclose and during steps (i)-(iii) display at least some status funding transaction content on a gaming machine display. However, Nguyen teaches such. (see paragraph [0113]). According to one embodiment, the amount of funds or credits received by the multi-functional peripheral device may also be displayed on a display of the gaming device as credits for use in playing a game of chance on the gaming machine). Because both Wells and Nguyen disclose portable electronic devices using methods of transferring funds from a financial institute to a gaming machine, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to simply substitute the method of Wells for the method of Nguyen to achieve the predictable results of funding a game. 
	Wells and Nguyen fails to disclose (iv) during steps (i)-(iii) display status of a pending funding transaction on said gaming machine display separate from said display of said
portable electronic device and in addition to changing game credits depicted on said gaming
machine display. However, Panambur like Wells and Nguyen, teaches a portable device in communication with a main gaming device, wherein when a dollar amount is transferred to the gaming device, and the status of the transfer and dollar amount is displayed on the gaming device separate from the displaying credits on the gaming machine and separate from the portable electronic device (see Fig. 8, and paragraph [0092]: discussing a transfer display and paragraphs [0126, 0131]: discussing credit meter). It would have been obvious to one of ordinary skill in the art to try to display the status of the transfer on the game machine of Wells, as such would have produced the predictable results of displaying a transfer status  as taught by Panambur. 

Re claims 2 and 12:  Wells discloses with respect to the portable electronic device of claim 1 wherein the display is touchscreen (see paragraph [0044]).

Re claims 3 and 13:    Wells discloses with respect to the portable electronic device of claim 1 further comprising a keypad (see paragraph [0044]).

Re claims 4, 14, and 20:  Wells discloses with respect to the portable electronic device of claim 1 wherein the card reader includes one or more of the following: a card insert slot, a card slide slot, NFC-based wireless technology and RFID-based wireless technology (see paragraph [0014, 0044]).

Re claim 5:   Wells discloses with respect to the portable electronic device of claim 2 wherein the charge request prompted by the user is via the display (see paragraph [0044]).

Re claim 6:    Wells discloses with respect to the portable electronic device of claim 3 wherein the charge request prompted by the user is via the keypad (see paragraph [0044]).

Re claims 7, 15, and 21: Wells discloses with respect to the portable electronic device of claim 1 further comprising a printer (see paragraph [0088]).

Re claims 9, 16, and 23: Wells fails to disclose with respect to the portable electronic device of claim 1 further comprising a second communication device configured to communicate with a smart device (see paragraphs [0058]: Wells states that “Other wireless standards that may be used include IEEE 802.11a, IEEE 802.11x, hyperlan/2, Bluetooth, IrDA, and HomeRF,” all of which are communication protocols used to connect to smart devices).

Re claims 10, 18, and 24: Wells in view of Nguyen teaches that the portable electronic device of claim 1 wherein the communication device, internet communication device or both are wireless (see Nguyen, [0035, 0094, 0109]).

Claims 8, 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Nguyen in further view of LeMay (U.S. PGPUB 2013/0065668).

Re claims 8, 17, and 22.    Wells fails to disclose with respect to the portable electronic device of claim 1 further comprising a visual reader operable to read a QR code or bar code symbol. However, LeMay teaches a portable gaming device that contains a camera for the purpose of reading QR codes (see paragraph [0233]). It would have been obvious to one of ordinary skill in the art to modify the portable gaming device of Wells with a QR code reader for the purposes of allowing the user to transfer money without the need for physical cash representations. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims language to further disclose that (iv) during steps (i)-(iii) display status of a pending funding transaction on said gaming machine display separate from said display of said portable electronic device and in addition to changing game credits depicted on said gaming machine display. However, Panambur (citation provided above), like Wells and Nguyen, teaches a portable device in communication with a main gaming device, wherein when a dollar amount is transferred to the gaming device, and the status of the transfer and dollar amount is displayed on the gaming device separate from the displaying credits on the gaming machine and separate from the portable electronic device (see Fig. 8, and paragraph [0092]). It would have been obvious to one of ordinary skill in the art to try to display the status of the transfer on the game machine of Wells, as such would have produced the predictable results of displaying a transfer status  as taught by Panambur. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715